Citation Nr: 0001977	
Decision Date: 01/25/00    Archive Date: 02/02/00

DOCKET NO.  96-08 818A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a seizure disorder.

ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel


INTRODUCTION

The appellant had active duty from October 1982 to March 
1983.  The record also indicates that he had prior and 
subsequent service in the U. S. Army Reserve and the National 
Guard although no additional active duty is indicated in the 
record.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a January 1996 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Indianapolis, Indiana, which denied the benefit 
sought on appeal. 



REMAND

The appellant contends that he is entitled to service 
connection for a seizure disorder.  A review of the record, 
however, reveals that additional action is required prior to 
further Board review.  

The appellant's claim for service connection for a seizure 
disorder was denied by a rating decision dated January 1996.  
In a February 1996, Notice of Disagreement (NOD), the 
appellant indicated that he would like to appear for a 
personal hearing, but indicated that he would only be able to 
attend a hearing if it was held in Evansville, Indiana, as he 
was without a means of transportation.  

In his March 1996 substantive appeal, the appellant again 
indicated a desire to appear personally at a hearing at the 
local VA office before a member of the Board of Veterans' 
Appeals.  The appellant further indicated that he would only 
be able to appear at the hearing if the hearing was held in 
Evansville, Indiana, as he had no means of transportation.  
By letter dated April 1996, the RO advised the appellant that 
he had been scheduled for a July 1996 hearing before a 
Hearing Officer in Indianapolis, Indiana.  In June 1996, the 
RO sent the appellant a second letter reminding him of the 
scheduled hearing.  A notation in the file indicates that the 
appellant failed to appear for July 1996 hearing without 
submitting a request to reschedule the hearing.

In a letter received by the RO in August 1997, the appellant 
reiterated his desire to appear at a hearing, but also 
indicated that he continued to have transportation problems.  
In a Supplemental Statement of the Case (SSOC) mailed to the 
appellant in May 1999, the RO requested the appellant to 
clarify whether he still desired to appear for a personal 
hearing and to indicate the most convenient location for him 
to attend a hearing.  The RO provided the appellant with a VA 
Form 21-4138 (Statement in Support of Claim) upon which to 
clarify his hearing preference.  The appellant returned the 
form in June 1999.  On the form he indicated that he would 
like to appear for a Travel Board hearing at the local RO in 
Louisville, Kentucky.  He also stated that he would like to 
appear before the local hearing officer as well, but if that 
would not be possible, then he would be satisfied to appear 
before a member of the Board in Louisville, Kentucky.  

In July 1999, the appellant was notified by the Louisville VA 
Regional Office that he had been scheduled for an August 1999 
hearing before a Hearing Officer at the Louisville, Kentucky 
RO.  A notation in the file reflects that this notification 
was sent to an improper address and that the appellant never 
received the notice.  A second notification letter was sent 
to the proper address in August 1999.  A notation in the file 
however, indicates that the appellant failed to appear for 
the August 1999 hearing in Louisville, Kentucky.

In November 1999, the appellant was notified that he had been 
scheduled for a December 13, 1999 videoconference hearing 
before the undersigned.  The appellant was also provided with 
a form requesting him to indicate whether he agreed to appear 
at a videoconference hearing in lieu of a Travel Board 
hearing.  The record does not show that the appellant ever 
exercised his option to appear at a videoconference hearing, 
and moreover, he did not appear for such hearing scheduled 
for December 13, 1999.  Accordingly, the veteran's request 
for a personal hearing before a member of the Board to be 
held at a local VA office is outstanding.  The RO should 
ensure that the veteran is scheduled for such a hearing.

To ensure full compliance with due process requirements, the 
case is REMANDED for the following action:

The RO should schedule the veteran for a 
personal hearing before a member of the 
Board sitting at a local VA regional 
office, as soon as practicable.   

Upon completion of the hearing, the case should be returned 
to the Board for final appellate review.  The appellant has 
the right to submit additional evidence and

argument on the matter or matters that the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




